DIREXION FUNDS DISTRIBUTION PLAN SCHEDULE A The maximum annualized fee rate pursuant to Paragraph 1 of the Direxion Funds Investor Class Distribution Plan shall be as follows: Direxion Monthly Developed Markets Bull 2X Fund Direxion Monthly Developed Markets Bear 2X Fund Direxion Monthly Emerging Markets Bull 2X Fund Direxion Monthly Emerging Markets Bear 2X Fund Direxion Monthly NASDAQ-100® Bull 2X Fund Direxion Monthly NASDAQ-100® Bear 2X Fund Direxion Monthly S&P 500® Bull 2X Fund Direxion Monthly S&P 500® Bear 2X Fund Direxion Monthly Small Cap Bull 2X Fund Direxion Monthly Small Cap Bear 2X Fund Direxion Monthly Dollar Bull 2X Fund Direxion Monthly Dollar Bear 2X Fund Direxion Monthly 10 Year Note Bull 2X Fund Direxion Monthly 10 Year Note Bear 2X Fund Direxion Monthly China Bull 2X Fund Direxion Monthly Commodity Bull 2X Fund Direxion Monthly Latin America Bull 2X Fund Direxion/Wilshire Dynamic Fund Commodity Trends Strategy Fund Financial Trends Strategy Fund Evolution All-Cap Equity Fund Evolution Managed Bond Fund PSI Core Strength Fund EvolutionMarket Leaders Fund PSI Macro Trends Fund Evolution Alternative Investment Fund PSI Total Return Fund Up to 1.00% of the average daily net assets. HY Bear Dynamic HY Bond Fund Up to 0.40% of the average daily net assets The maximum annualized fee rate pursuant to Paragraph 1 of the Direxion Funds Service Class Distribution Plan shall be as follows: Commodity Trends Strategy Fund Financial Trends Strategy Fund Direxion/Wilshire Dynamic Fund Spectrum Equity Opportunity Fund Spectrum Global Perspective Fund Spectrum Select Alternative Fund Up to 1.00% of the average daily net assets; HCM Freedom Fund Up to 0.80% of the average daily net assets. Last revised as of February 11, 2009 Amended on August 26, 2009 SCHEDULE B DISTRIBUTION AGREEMENT among the DIREXION FUNDS, RAFFERTY ASSET MANAGEMENT, LLC and RAFFERTY CAPITAL MARKETS, LLC Pursuant to Section 9 of the Distribution Agreement among the Direxion Funds (the “Trust”), Rafferty Asset
